48 F.3d 563
310 U.S.App.D.C. 387
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Slade VANOVER, Petitioner,v.FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION;  ShamrockCoal Company, Respondents.
No. 94-1089.
United States Court of Appeals, District of Columbia Circuit.
Jan. 13, 1995.

On Petition for Review from the Federal Mine Safety and Health Review Commission.
FMSHRC
PETITION DENIED.
Before:  WILLIAMS, GINSBURG, and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This petition for review was considered on the record from the Federal Mine Safety and Health Review Commission and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the petition for review of the order of the Federal Mine Safety and Health Review Commission issued January 24, 1994 declining to disturb the decision of the administrative law judge issued December 16, 1993 be denied.  The administrative law judge correctly applied the law, and his findings are supported by substantial evidence.  See 30 U.S.C. Sec. 816(a)(1).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.